STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0547
VERSUS

WARKANESKI BRANDON SCOTT AUGUST 12, 2022
In Re: Warkaneski Brandon Scott, applying for supervisory

writs, 32nd = Judicial District Court, Parish of
Terrebonne, No. 693,109.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the bill of information, state’s answer to his
application for postconviction relief, if any, all pertinent
minute entries and/or transcripts, and any other portions of the
district court record that might support the claims raised in

the application for postconviction relief. Supplementation of
this writ application and/or an application for rehearing will
not be considered. See Uniform Rules of Louisiana Courts of

Appeal, Rules 2-18.7 & 4-9. Any future filing on this issue
should include the entire contents of this application, the
missing items noted above, and a copy of this ruling.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

Asal)

DEPUTY CLERK OF COURT
FOR THE COURT